DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 11-12, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa (US 2018/0108722) in view of Kim et al. (US 2015/0301685)
Regarding claim 1:
Nishikawa discloses:
A display apparatus (Fig. 1) comprising: 
a device substrate including a display area and a bending area (as shown in, e.g., Fig. 5); 
a light-emitting device on the display area of the device substrate (paragraph 31: pixels); 
a lower connecting electrode on the device substrate, the lower connecting electrode crossing the bending area of the device substrate (Fig. 2B: 131; paragraph 37); 
a crack preventing layer on the lower connecting electrode, the crack preventing layer including a region overlapping with the bending area (Fig. 2B: interlayer insulating layer 167; where it helps prevent a crack as per paragraph 42); and 
an upper connecting electrode on the crack preventing layer, the upper connecting electrode crossing the bending area (Fig. 2B: 133; paragraph 37), 
wherein the upper connecting electrode includes a same material as a conductive layer disposed on an uppermost of the display area (the common electrode 190 is a magnesium-silver alloy or a lithium-aluminum alloy as per paragraph 68; the wiring 132 may be an aluminum alloy as per paragraph 44).
Nishikawa does not disclose:
“wherein the upper connecting electrode includes a same material as a conductive layer disposed on an uppermost of the display area”
Nishikawa does not disclose a conductive layer disposed on an uppermost of the display area at all.
Kim discloses:
A conductive layer disposed on an uppermost of the display area (paragraph 79: the sensing electrodes).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Nishikawa the conductive layer taught by Kim.
The rationale is as follows:
Nishikawa and Kim are directed to the same field of art.
Kim shows that a display can have touch electrodes on the uppermost of the display, which has obvious usefulness. One of ordinary skill in the art could have included this with predictable results.
Nishikawa in view of Kim discloses:
wherein the upper connecting electrode includes a same material as a conductive layer disposed on an uppermost of the display area (follows from Kim paragraph 22 and Nishikawa paragraph 44: the touch sensors of Kim and the conductive layer of Nishikawa may both be AL alloys).
Regarding claim 2:
Nishikawa in view of Kim discloses:
an encapsulating element on the light-emitting device; and 
a touch structure on the encapsulating element, the touch structure including a touch electrode which is the conductive layer disposed on the uppermost of the display area.
Regarding claim 3:
Nishikawa in view of Kim discloses:
wherein the upper connecting electrode includes a region overlapping with the lower connecting electrode (as can be seen in Nishikawa Fig. 2A).
Regarding claim 4:
Nishikawa in view of Kim discloses:

Regarding claim 5:
Nishikawa in view of Kim discloses:
wherein the connection contact hole is disposed outside the bending area (in Nishikawa Fig. 2B the bending area is area 101 – as can be seen the connection contact holes 140 and 141 are on either side).
Regarding claim 6:
Nishikawa in view of Kim discloses:
thin film transistors between the device substrate and the light-emitting device (Nishikawa paragraph 55); and an intermediate contact electrode connecting the light-emitting device to one of the thin film transistors, wherein the lower connecting electrode includes a same material as the intermediate contact electrode (follows from Nishikawa paragraph 70: wiring 182 connects the light-emitting element; in combination with Nishikawa paragraph 43).
Regarding claim 7:
Nishikawa in view of Kim discloses:
middle connecting electrode connecting the upper connecting electrode to the lower connecting electrode, wherein the middle connecting electrode includes a same material as a first emission electrode of the light-emitting device (there are the connections 140 and 141 in Fig. 2B; all of these may be the same materials as per paragraph 43).
Regarding claim 8:
Nishikawa in view of Kim discloses:
a first over-coat layer between the thin film transistors and the light-emitting device (Fig. 8: insulating layer 166, where it is above some parts of the transistor as per paragraph 63); and a second over-coat layer between the first over-coat layer and the light-emitting device (Fig. 8: insulating layer 168), wherein the first over-coat layer is in direct contact with the bending area of the device substrate (as seen in Fig. 10B).
Regarding claim 11:
Nishikawa in view of Kim discloses:
A display apparatus comprising: 
a device substrate including a bending area disposed between a display area and a pad area (shown in Nishikawa Fig. 5); 
a light-emitting device on the display area of the device substrate (paragraph 31); 
an encapsulating element on the device substrate, the encapsulating element covering the light-emitting device (Kim paragraph 76); 
a touch electrode on the encapsulating element, the touch electrode overlapping with the display area (Kim paragraph 79); 
a link line connected to the touch electrode, the link line extending outside the display area along a surface of the encapsulating element (Kim paragraph 79); 
a crack preventing layer being spaced away from the encapsulating element, the crack preventing layer including a region overlapping with the bending area (Nishikawa Fig. 2B: 167); and 
a connection electrode electrically connecting the display area and the pad area across the bending area, wherein the connection electrode includes a lower connecting electrode between the device substrate and the crack preventing layer, and an upper connecting electrode on the crack preventing layer, and wherein the touch electrode, the link line, and the upper connecting electrode include a same material (Nishikawa Fig. 2B, where the various materials were discussed in earlier rejections).
Regarding claim 12:
Nishikawa in view of Kim discloses:
wherein the link line is in direct contact with the upper connecting electrode (because the upper connecting electrode is taught by Nishikawa and the link line by Kim this is not directly shown, but these lines are in the same place as follows from Nishikawa Fig. 1 and Kim Fig. 1 so it follows in the combination that they would be in contact).
Regarding claims 15 and 20:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa in view of Kim, and further in view of Visweswaran et al. (US 2017/0179432)
Regarding claim 10:
Nishikawa in view of Kim discloses a display apparatus as discussed above.
Nishikawa in view of Kim does not disclose:
an encapsulating dam disposed on the first over-coat layer between the display area and the bending area, and the encapsulating dam includes the same material as the second over-coat layer.
Visweswaran discloses:
an encapsulating dam disposed on the first over-coat layer between the display area and the bending area (paragraph 55).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Nishikawa in view of Kim the elements taught by Vishweswaran.
The rationale is as follows:
Nishikawa, Kim, and Visweswaran are directed to the same field of art.
Visweswaran discloses this helps the structure of the device (e.g., paragraph 55).
It would have been obvious for the encapsulating dam to include the same material as the second over-coat layer (as these layers are disclosed by separate references they do not explicitly state they are the same material. But Nishikawa already discloses using the same materials where possible and the same general kind of materials for the over-coat layers as per, e.g., paragraph 70).
Regarding claim 17:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Claim 13, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa in view of Kim and further in view of Lee (US 2018/0151125)
Regarding claim 13:
Nishikawa in view of Kim discloses a display apparatus as discussed above.
Nishikawa in view of Kim does not disclose:
“a driving circuit between the display area of the device substrate and the light-emitting device, wherein the driving circuit includes a first thin film transistor connected to the light-emitting device, and a second thin film transistor connected to the first thin film transistor, and wherein a second semiconductor pattern of the second thin film transistor includes a material different from a material of a first semiconductor pattern of the first thin film transistor.”
Lee discloses:
a driving circuit between the display area of the device substrate and the light-emitting device (Fig. 4), wherein the driving circuit includes a first thin film transistor connected to the light-emitting device (Fig. 4: DT), and a second thin film transistor connected to the first thin film transistor (Fig. 4: M1), and wherein a second semiconductor pattern of the second thin film transistor includes a material different from a material of a first semiconductor pattern of the first thin film transistor (as can be seen in the figure they are different types of transistors).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Nishikawa in view of Kim the elements taught by Lee.
The rationale is as follows:
Nishikawa, Kim, and Lee are directed to the same field of art.
This is just an alternate driving circuit structure – they are numerous variations on these in the art. Lee shows one that could have been substituted for the one of Nishikawa and Kim with predictable results.
Regarding claim 14:
Nishikawa, etc., discloses:
wherein the second semiconductor pattern of the second thin film transistor includes a metal oxide (Lee paragraph 76).
Regarding claim 18:
Nishikawa, etc., discloses:
a gate driver on the device substrate, the gate driver being spaced away from the display area, the pad area and the bending area, wherein the gate driver includes at least third thin film transistor, and wherein a third semiconductor pattern of the third thin film transistor includes a same material as the first semiconductor pattern of the first thin film transistor (e.g., Lee paragraph 18).

Allowable Subject Matter
Claims 9, 16, 19, and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 9:
The closest prior art of record, Nishikawa in view of Kim, discloses a crack preventing layer and first and second over-coat layers as discussed above. But in Nishikawa in view of Kim the lower connecting electrode is not between the first over-coat layer and the crack preventing layer. There is an over-coat layer in this position but it is not between the thin film transistor and the light-emitting device as specified earlier. Therefore the combination of subject matter as a whole renders it allowable over the prior art of record.
Regarding claim 16:
It contains language similar to claim 9.
Regarding claim 19:
The closest prior art of record, Nishikawa in view of Kim, does not teach or suggest a touch buffer layer between the encapsulating element and the touch electrode, wherein the touch buffer layer extends between the encapsulating element and the link line, and between the crack preventing layer and the upper connecting electrode. Although a touch buffer layer in and of itself is not remarkable, the claimed position would not follow from the references, and therefore this element in combination with the other elements of the claim render it allowable over the prior art of record.
Regarding claim 21:
The closest prior art of record, Nishikawa in view of Lee, does not teach or suggest a substrate hole being spaced away from the light-emitting device, the substrate hole penetrating the device substrate; and a separating device between the light-emitting device and the substrate hole, wherein the separating device has at least one under-cut structure. While holes and under-cut structures themselves are not unknown in the art, this in combination with all the other elements of the claim are not taught or suggested by the prior art of record.
Regarding claim 22:
It is dependent on claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694